Citation Nr: 0740834	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a certificate of eligibility for an automobile 
allowance and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2007.  In 
addition to the issue listed above, the veteran had also 
appealed the issues of entitlement to an increased rating for 
muscle injury of the left thigh with retained foreign body 
and entitlement to an increased rating for residuals of 
multiple fragment wounds of the left femur.  The veteran 
withdrew these two issues at the time of the October 2007 
hearing.  As such, the Board will not address the issues of 
entitlement to an increased rating for muscle injury of the 
left thigh with retained foreign body or entitlement to an 
increased rating for residuals of multiple fragment wounds of 
the left femur.  


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling, 
residuals of a multiple fragment wounds of the left femur, 
rated as 30 percent disabling, muscle injury of the left 
thigh with retained foreign bodies, rated as 30 percent 
disabling, degenerative joint disease of the left knee, rated 
as 20 percent disabling, degenerative joint disease of the 
right knee, rated as 20 percent disabling, and scars from 
shell fragment wounds of the right thigh and knee with muscle 
hernia and retained fragments, rated as 10 percent disabling.  

2.  The veteran does not have the loss or permanent loss of 
use of one or both feet, loss or permanent loss of use of one 
or both hands, permanent impairment of vision of both eyes, 
or ankylosis of one or both knees or one or both hips due to 
service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and for special 
adaptive equipment, or adaptive equipment only are not met.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.808, 
17.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to financial 
assistance in the purchase of an automobile and adaptive 
equipment or adaptive equipment only.

The veteran is currently service connected for the following 
disabilities:  PTSD (50 percent disabling), residuals of a 
multiple fragment wounds of the left femur (30 percent 
disabling), muscle injury of the left thigh with retained 
foreign bodies (30 percent disabling), degenerative joint 
disease of the left knee (20 percent disabling), degenerative 
joint disease of the right knee (20 percent disabling), and 
scars from shell fragment wounds of the right thigh and knee 
with muscle hernia and retained fragments (10 percent 
disabling).  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  For 
entitlement to assistance in the purchase of adaptive 
equipment only, as the result of a service-connected disease 
or injury, ankylosis of one or both knees or one or both hips 
also qualifies a claimant.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. §§ 3.808, 17.156 (2007).

Loss of use of a hand or a foot is held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken 
as loss of use of the hand or foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent, foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. §§  3.350(a)(2), 4.63 (2007).  (Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996).)  

The medical evidence consists of VA outpatient treatment 
reports dated from March 1998 to February 2007, VA 
examination reports dated in May 1988, April 1989, December 
1998, April 2003, February 2006, May 2006, and June 2006, and 
testimony from an October 2007 Travel Board hearing.  

The VA outpatient treatment reports include x-rays dated in 
March 1998 which document mild degenerative change in the 
right knee with multiple metallic foreign bodies consistent 
with shrapnel injury and degenerative change in the left knee 
with evidence for remote trauma to the femur and some 
radiopaque foreign bodies consistent with shrapnel.  The 
veteran was diagnosed with presbyopia and posterior vitreous 
detachment in December 2002.  In June 2003 the veteran was 
fitted with a left knee brace.  A June 2003 entry noted that 
the veteran worked as a packer and was on his feet all day.  
In January 2006 the veteran underwent a behind-the-wheel 
performance evaluation which revealed that the veteran was an 
excellent defensive driver.  He was noted to have no 
difficulty operating a motor vehicle.  He was noted to be 
able to load and unload his rollator.  The examiner noted 
that the veteran's vehicle would not accommodate a 
lift/carrier for his power wheelchair and he would have to 
depend on his rollator for mobility.  The examiner cleared 
the veteran to drive during the daytime only.  A February 
2006 entry noted that the veteran had degenerative joint 
disease of the right shoulder.  An August 2006 orthopedic 
consultation revealed that the veteran was seen for knee 
pain.  He reported that he occasionally used a walker for 
ambulation.  He denied using a cane to ambulate.  He was 
noted to be in no acute distress and he ambulated with a slow 
but steady antalgic gait favoring his left lower extremity.  
He was noted to have multiple traumatic wounds which were 
well healed with no focal edema, erythema, or induration.  
Radiographs of the knees and both femurs revealed multiple 
metallic foreign bodies more on the right than the left.  The 
right knee demonstrated mild decrease in his medial joint 
interval and patellofemoral joint.  His left femur 
demonstrated a healed femoral shaft without fracture and 
relatively good alignment with mild shortening and post-
traumatic arthrosis of his knee.  

The May 1988 VA examination revealed that the veteran's upper 
extremities were within normal limits.  Examination of the 
lower extremities revealed that the veteran's left lower 
extremity was shorter than his right.  The veteran had normal 
range of motion of the hips, ankles, and feet.  The veteran 
was diagnosed with residuals of shell fragment wounds of the 
left femur and fracture of the left femur with partial 
ankylosis of the left knee and shortening of the left lower 
extremity and weakness of the left thigh, residuals of a 
shell fragment wound with muscle injury of the left thigh, 
and residuals of a shell fragment wound of the right thigh 
and knee.  

The April 1989 VA examination revealed findings similar to 
those reported at the May 1988 examination.  

The December 1998 VA examination revealed that the veteran 
had pain in the left and right thigh and right knee and low 
back with focal findings of a 4-centimeter leg length 
discrepancy, left leg shorter than right leg, pain on 
palpation of the both thighs, and an abnormal gait because of 
the leg length discrepancy.  There were no other significant 
focal neuromuscular or functional deficits.  

The April 2003 VA examination revealed advanced degenerative 
joint disease of the left knee joint with significant loss of 
motion and genu varum deformity with medial compartment 
advanced arthritis needing an unloader brace for the left 
knee, significant early degenerative joint disease of the 
right knee joint with multiple scars of the right lower 
extremity above the knee and around the knee joint with good 
function of the knee joint.  

The February 2006 VA examination revealed that the veteran 
had an antalgic gait with no ankylosis.  He was diagnosed 
with a healed fracture of the left femur with deformity and 
moderate degenerate joint disease of the left knee. 

The May 2006 VA examination of the left leg revealed no 
swelling, heat, redness, drainage, instability or giving way, 
locking, or abnormal motion.  The examiner said the veteran 
did not use any crutches, braces, canes, or corrective shoes.  
He was diagnosed with a healed fracture of the left femur 
with deformity, moderate degenerative joint disease of the 
right and left knee as a residual of the veteran's shrapnel 
injuries, and an incidental finding of mild degenerative 
joint disease of the right hip.  

The veteran testified at a Travel Board hearing in October 
2007.  The veteran testified that it was difficult for him to 
drive and that VA had issued him two wheelchairs.  His 
representative said the veteran used a full-length brace on 
his left leg and could not move his left knee at all.  The 
veteran testified that he would fall if the brace was off and 
he stood up.  He said without holding on to his walker, a 
table, or a rail without the brace he would not be able to 
bear weight on his left leg.  He said without any assistive 
devices he could only walk a short distance.  He said he was 
unable to go up or down stairs without the brace.  He 
testified that he has to back into his car because of his 
leg.  He said he has to put the seat all the way back to keep 
his leg stretched out.  The veteran said he went to church on 
Sundays and drove himself if he could not get anyone else to 
drive him.  He said the church was down the street from his 
house.  He testified that his car had an automatic 
transmission.  He said he had to use his right leg more than 
his left.  He said he can only drive a few blocks by himself 
and he usually has someone else drive him farther distances.  

In this case, the evidence as reported above does not 
establish that the veteran suffers from loss or permanent 
loss of use of one or both feet; loss or permanent loss of 
use of one or both hands; or permanent impairment of vision 
of both eyes, with central visual acuity of 20/200 or less in 
the better eye, with corrective glasses, or any loss of 
visual field.  The evidence further does not establish that 
the veteran has, as the result of a service-connected disease 
or injury, ankylosis of one or both knees or one or both 
hips.  Although the veteran makes assertions to the contrary, 
the medical evidence does not show ankylosis of the left knee 
joint.  Additionally, there has been no suggestion by the 
medical evidence that the veteran would be equally well 
suited with amputation and prosthesis.  For instance, it 
appears that he still can ambulate with fair motion of the 
pertinent joints, albeit for only short distances, and has 
proprioception and balance that he would not have with loss 
of use.  Consequently, because the veteran does not have a 
service-connected qualifying impairment, he does not meet the 
basic eligibility criteria for financial assistance in the 
purchase of an automobile or conveyance or for adaptive 
equipment only.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in February 2006.  He was 
informed of the elements to satisfy in order to qualify for a 
certification of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only.  He was advised to submit any 
evidence he had to show that he had a current disability and 
to identify sources of evidence/information that he wanted 
the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, the veteran was provided with the criteria for 
rating the veteran's claimed disabilities and with respect to 
award of effective dates by way of a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
such issues are currently before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim.  The Board is not 
aware of any outstanding evidence. 


ORDER

A certification of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment, or for 
adaptive equipment only is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


